February 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               IN THE ESTATE OF CALVIN OWENS, Deceased

NO. 14-12-00996-CV

                     ________________________________

     Today the Court heard appellees’ motion to dismiss the appeal from the
judgment signed by the court below on July 26, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, David Mitchum and Linda Mazzagatti.
      We further order this decision certified below for observance.